Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed with Terminal Disclaimer (TD) on 03/07/2022:
Claims 1-28 have been examined.
Claim 28 has been amended by Applicant.
Claims 1-28 have been allowed.
	

Response to Amendment filed with Terminal Disclaimer (TD) on 03/07/2022
Claim Objections
1. 	Applicant's amendments have overcome the claim 28 objections to from the previous Office Action.

Double Patenting
1.	Applicant's amendment filed with Terminal Disclaimer (TD) on 03/07/2022 have overcome the nonstatutory double patenting rejections to claims 1-28 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance:
In performing initial search and additional search, in response to the amendment filed with Terminal Disclaimer (TD) on 03/07/2022, the examiner was able to find the closest prior art of record, which is Castaneda (US 8452464B2)  and Romig (US 20070295545A1), taken either individually or in combination with other prior art of Mangette (US 10414288B2), Katayama (US 20180141553A1), Tsuchiya (US 20050049769A1), Morishita (US 4762194), Kitahara (US 4600071), Brown (US 20090314568A1), who describe a materials handling vehicle that automatically applies a steer correction maneuver if an object is detected in a steer bumper zone in front of the vehicle; a controller that detects whether an object is in front of the materials handling vehicle and automatically determines whether a steer correction maneuver should 
In regards to claims 1-28, Castaneda (US 8452464B2) and Romig (US 20070295545A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s):
determining, by the processor, whether: 
a traction speed of one of a traction motor or a traction wheel of the vehicle is at or above a speed break point, such that a first desensitization condition is satisfied when the traction speed is above the speed break point, and 
the first angular position of the steering control device or a second angular position of a steered wheel of the vehicle is at or below a commencement steer angle such that a second desensitization condition is satisfied when the first or the second angular position is at or below the commencement steer angle; 
calculating, by the processor, a steering desensitization value when the first and second desensitization conditions are satisfied; and 
adjusting the position of the steered wheel of the vehicle based on the calculated steering desensitization value and the first angular position of the steering control device.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday - Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1 000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662